RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3476-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

B.K.K.,

     Defendant-Appellant.
______________________________

                    Argued January 21, 2020 – Decided June 17, 2020

                    Before Judges Rothstadt and Mitterhoff.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hunterdon County, Indictment No. 14-10-
                    0307.

                    Scott M. Welfel, Assistant Deputy Public Defender,
                    argued the cause for appellant (Joseph E. Krakora,
                    Public Defender, attorney; Tamar Yael Lerer, Assistant
                    Deputy Public Defender, of counsel and on the briefs).

                    Jeffrey L. Weinstein, Special Deputy Attorney
                    General/Acting Assistant Prosecutor, argued the cause
                    for respondent (Michael J. Williams, Acting Hunterdon
                    County Prosecutor, attorney; Jeffrey L. Weinstein, of
                    counsel and on the brief).
PER CURIAM

      Defendant B.K.K. 1 appeals from the Law Division's March 20, 2017

judgment of conviction that was entered after a jury found him guilty of three

counts of first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(1) and

(2)(c), five counts of second-degree sexual assault, N.J.S.A. 2C:14-2(b), (c)(1)

and (c)(4), and two counts of second-degree endangering the welfare of a child,

N.J.S.A. 2C:24-4(a). In reaching its verdict, the jury found defendant sexually

assaulted his two minor stepdaughters, J.R. and K.R., beginning in

approximately 2013, when they were 12 and 10 years old respectively.2 The

trial court sentenced defendant to an aggregate term of forty-five years, subject

to a mandatory period of parole ineligibility under N.J.S.A. 2C:14-2(a) and the

No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

      On appeal, defendant argues: (1) that testimony from his niece, whom he

allegedly sexually assaulted as early as 2003, was improperly admitted under

N.J.R.E. 404(b); (2) expert testimony about the Child Sexual Abuse and



1
  We use initials to protect the privacy of the children and members of the
family. R. 1:38-3(c)(9).
2
    Although defendant and the victim's mother participated in a religious
ceremony, they were never legally married. However, it was undisputed that
the victims and the family considered defendant their stepfather.
                                                                         A-3476-16T4
                                       2
Accommodation Syndrome (CSAAS) was improperly admitted in light of the

Court's holding in State v. J.L.G., 234 N.J. 265 (2018); and (3) defendant's

sentence was excessive. For the reasons that follow, we affirm.

                                           I.

      In 2013, J.R. and K.R. lived with defendant, their mother, their brother,

and defendant's son. According to J.R., she was watching television late one

evening while her mother, sister, and brother were in the house sleeping, when

defendant sat next to her on the couch. Defendant then put his hands down J.R.'s

pants, and digitally penetrated her vagina while he masturbated. J.R. stated this

went on for about twenty or twenty-five minutes. She never told anyone about

that incident at the time because defendant told her he would go to jail if she

told anyone what happened, she knew defendant made her mother happy, and

she was afraid her family would be ruined if she disclosed.

      J.R. recalled two other instances when defendant sexually assaulted her.

Once while she was lying on the couch late at night, half asleep, defendant

walked in, sat next to her, and turned her over onto her back. J.R. attempted to

resist, but defendant would not stop. He removed her pants and her underwear,

and performed an act of cunnilingus. On another occasion in the middle of the

afternoon, defendant unzipped J.R.'s jeans while she was laying on the couch


                                                                         A-3476-16T4
                                       3
and digitally penetrated her vagina. Defendant committed that assault while

J.R.'s brother was in the same room, but had his back turned and his headphones

over his head.

      After this last incident, J.R. texted her mother and her thirteen-year-old

friend, disclosing that defendant assaulted her. Her mother walked into her room

crying and after J.R. explained what happened, her mother told her that

defendant would not do that. J.R.'s mother told her that their family would be

broken up if J.R. repeated her allegation.

      After J.R. got home from school the next day, she and her mother talked

about J.R.'s accusation against defendant. Her mother told J.R. that defendant

had taken a lie detector test, which revealed defendant was telling the truth.

After about forty-five minutes of arguing back and forth, J.R. "gave up" and told

her mother she had lied. Her mother then told J.R. that defendant never took a

lie detector test.

      Thereafter, on July 2, 2014, K.R. told J.R. that defendant had assaulted

her. In response, J.R. revealed that defendant had done the same thing to her.

J.R. also told K.R. how their mother did not believe J.R., which made K.R.

believe it would be futile to tell their mother defendant had touched her.




                                                                             A-3476-16T4
                                        4
      K.R. texted her friend about what defendant had done, but told the friend

not to tell anyone because she did not want to live with her father again, did not

want her family to break apart, and because J.R. told her not to tell anyone. The

friend showed K.R.'s text messages to her sister, and then her mother. The

friend's mother called 9-1-1.

      According to Detective Donna Snyder of the Hunterdon County

Prosecutor's Office, she received a phone call on July 3, 2014 that J.R. and K.R.

had been sexually assaulted. Thereafter, arrangements were made for the two

girls to be taken to the prosecutor's office by their grandmother. When K.R.

learned that she was going to the prosecutor's office, she stopped home, where

defendant allegedly told her that he was sorry and it would not happen again.

      The children were brought from the prosecutor's office to the Child

Advocacy Center, where Snyder interviewed them. As part of this interview,

K.R. disclosed that on July 2, 2014, defendant touched her vaginal area. J.R.

stated that defendant had abused her several times beginning in the summer of

2012. According to Detective Snyder, J.R. first disclosed her abuse to a close

girlfriend, and then to her mother. Her mother did not believe J.R. and wanted

J.R. to take a polygraph examination to determine whether J.R. was lying.




                                                                          A-3476-16T4
                                        5
      Defendant voluntarily appeared for an interview at the prosecutor's office

on July 3, 2014. Defendant denied his stepdaughters' allegations. He admitted

that he massaged his stepdaughters frequently, but understood how others could

think it was strange.

      Defendant was arrested and charged with various offenses relating to his

alleged sexual assault of his stepdaughters. On October 30, 2014, a Hunterdon

County Grand Jury returned an indictment charging defendant with: two counts

of first-degree aggravated sexual assault contrary to N.J.S.A. 2C:14-2(a)(1); one

count of first-degree aggravated sexual assault contrary to N.J.S.A. 2C:14-

2(a)(2)(c); two counts of second-degree sexual assault contrary to N.J.S.A.

2C:14-2(b); two counts of second-degree sexual assault contrary to N.J.S.A.

2C:14-2(c)(1); one count of second-degree sexual assault contrary to N.J.S.A.

2C:14-2(c)(4); and two counts of endangering the welfare of a child contrary to

N.J.S.A. 2C:24-4(a).

      Prior to his trial, the court addressed several motions filed by defendant

and the State. One motion led to a hearing on the suppression of defendant's

pretrial statement to law enforcement, which the trial court denied. The State

filed a motion to introduce testimony from B.G., defendant's niece, about

defendant having sexually assaulted her from when she was eleven until she was


                                                                         A-3476-16T4
                                       6
eighteen under N.J.R.E. 404(b). On August 2, 2016, the trial court conducted a

Rule 104 hearing, heard testimony from B.G., and on August 16, 2016, the court

entered an order denying the State's motion to admit evidence of defendant's

sexual assault of B.G. in its case-in-chief under N.J.R.E. 404(b). However, the

court reserved its determination about whether the State could admit such

evidence "if and when a material issue in dispute [was] raised which opens the

door to permissible rebuttal evidence."

      On November 15, 2016, the trial judge considered the State's motion to

admit expert testimony from Dr. Vincent D'Urso, an authority on CSAAS. After

conducting a Rule 104 hearing, the court granted the motion.

      During defendant's ensuing trial, J.R. testified to the above assaults and to

two more occasions where defendant sexually abused her by digitally

penetrating her—including one instance where others were present in the home.

J.R. also stated she did not call for her mother when she was being assaulted

because she felt she would not have done anything. In addition, J.R. testified

that while she was being interviewed by a detective at the prosecutor's office,

her mother was sending her text messages inquiring about her answers to the

detective's questions and reminding her that defendant would go to jail and their

family would be broken up.


                                                                           A-3476-16T4
                                          7
      K.R. also testified at trial. She described the one time that defendant

assaulted her. She explained that it occurred when everyone was home but

engaged in their own activities. According to K.R., she was sitting on the couch

when defendant sat next to her and began massaging her back. He gradually

moved his hands down her back and then inside her pants when he started

touching her vagina before digitally penetrating her.

      On cross examination, defendant challenged J.R.'s and K.R.'s testimony

by questioning whether it was fabricated in accordance with instructions from

their father. Moreover, the two victims were questioned about how defendant

could have committed the crimes they alleged while other family members were

present in the room or house.

      The victims' mother, defendant's wife, testified at trial for the State.3 She

explained the relationship between her, defendant, and her former husband. She

believed her daughters were being influenced by their father when they made

the allegations against defendant. She confirmed at trial however, that at her

plea hearing she testified that she believed that defendant had assaulted her


3
  Before defendant's trial, the victims' mother pled guilty to charges of child
abuse, child endangerment, and witness tampering in connection with this
matter. She faced up to nineteen years in prison, but under a plea agreement the
State would recommend five years' probation if she testified truthfully at
defendant's trial.
                                                                           A-3476-16T4
                                        8
daughters. The mother also testified to a phone call she received from defendant

in which he told her he "fucked up," that he was sorry, and could not "help it."

        The victims' brother testified at trial for defendant that "there was always

somebody at the house." He stated that, contrary to J.R.'s testimony, he did not

wear headphones when he was on the computer, which was located in the living

room. He also testified that when he was on the computer and J.R. was on the

couch, nothing inappropriate could have happened because he was in the same

room.

        Defendant also testified at trial. He stated that the two girls fabricated

their testimony at their father's direction. According to defendant, there was

"quite a bit" of animosity between him and his wife's ex-husband, who

controlled J.R. and K.R. and who wanted defendant "out of the picture." When

he was asked if he ever sexually assaulted J.R., defendant replied that he "never

sexually assaulted anyone." He also denied assaulting K.R. Moreover, he

denied that he was ever alone with them, but admitted to sometimes giving them

massages. As to the phone call he made to his wife, he explained that it referred

to his decision to not take a polygraph test when it was offered by the prosecutor.

        Thereafter, the State renewed its Rule 404(b) motion to allow B.G to

testify, arguing that defendant opened the door for her testimony's admission.


                                                                            A-3476-16T4
                                          9
The court concluded that under Rule 404(b), B.G.'s testimony of the prior

assaults against her was admissible to rebut defendant's claims of fabrication,

vendetta, and lack of feasibility/opportunity and to rebut defendant's opening

the door. The judge allowed the testimony, but ordered that it be "sanitized" so

as to mitigate the prejudicial effect of the details of defendant's assault on B.G.

that were not similar in nature to the assaults on J.R. and K.R.

      After the defense rested, but before B.G. testified, the trial court delivered

a limiting instruction to the jury about their use of B.G.'s testimony in their

deliberations. B.G., who was then twenty-four years old, testified to defendant

sexually assaulting her on several occasions beginning at the age of eleven, in

2003, until she was fourteen, while other family members were home, in a

manner similar to what J.R. and K.R. described in their testimony. She also

described how defendant told her not to tell anyone about what he was doing

because he would be sent to jail. One incident she described occurred in a hotel

room, while she was on a trip with defendant, his son, and her brother. In

addition, B.G. explained that although she told friends what was happening to

her, she did not tell her father until she learned that defendant was charged in

this matter.




                                                                            A-3476-16T4
                                       10
      Defendant and his son testified in rebuttal to B.G.'s testimony. The son,

who had gone on trips with his father and B.G., stated he never saw defendant

assault B.G. or heard anyone else state that defendant had done so. Defendant

denied sexually assaulting B.G. He explained that after B.G. turned eighteen,

she moved in with defendant because her parents were moving to Las Vegas and

she did not want to go with them. Defendant testified that he had sex with B.G.

two or three times after she turned eighteen. However, on cross-examination,

when defendant was confronted with the transcript of a phone call4 between him

and his mother, he recalled his mother asking about B.G.'s age, which was eleven

at that time, and admitted that he thought the two of them were in a relationship

at that time.

      On December 7, 2016, the jury convicted defendant on all counts of the

indictment. The trial court sentenced defendant on March 10, 2017. This appeal

followed.

      On appeal, defendant argues the following:

                POINT I

                EVIDENCE   OF   ENTIRELY   UNRELATED
                ALLEGATIONS AGAINST DEFENDANT SHOULD
                NOT HAVE BEEN ADMITTED BECAUSE IT

4
  The judge provided a limiting instruction to the jury that this transcript was
only to be used for the purpose of considering defendant's credibility.
                                                                         A-3476-16T4
                                      11
            SERVED ONLY AS PROHIBITED PROPENSITY
            EVIDENCE. THE ADMISSION OF THIS UNDULY
            PREJUDICIAL   EVIDENCE    NECESSITATES
            REVERSAL OF DEFENDANT'S CONVICTIONS.

                  ....

                B.  THE EVIDENCE OF PRIOR BAD ACTS
            SERVED ONLY TO DEPICT DEFENDANT AS
            HAVING BAD CHARACTER AND CRIMINAL
            PROPENSITIES. ITS ERRONEOUS ADMISSION
            NECESSITATES     REVERSAL    OF    HIS
            CONVICTIONS.



            POINT II

            TESTIMONY ABOUT [CSAAS] WAS NOT BASED
            ON RELIABLE SCIENCE, WAS IRRELEVANT,
            AND WAS UNDULY PREJUDICIAL.        ITS
            ADMISSION NECESSITATES REVERSAL OF
            DEFENDANT'S CONVICTIONS.

            POINT III

            DEFENDANT'S SENTENCE IS EXCESSIVE.

      We are not persuaded by defendant's arguments about the admission of

B.G.'s testimony or his sentence. As to the CSAAS testimony, we agree that it

should not have been admitted, but we also conclude the error was harmless.

Finally, we find no merit to defendant's argument about his sentence.

                                      II.


                                                                        A-3476-16T4
                                     12
      We begin our review by addressing defendant's argument that the trial

court erred by admitting B.G.'s testimony under Rule 404(b). We disagree.

                                            A.

      According to the trial court's written decision issued in response to the

State's N.J.R.E. 404(b) pretrial motion to admit B.G.'s testimony, the court

applied the four-factor test articulated in State v. Cofield, 127 N.J. 328 (1992),

and found that while B.G.'s testimony could not be offered as direct evidence, it

could be used on rebuttal if defendant opened the door. The trial court barred

the testimony because although the evidence satisfied the first three Cofield

factors, the court concluded under the last factor that the testimony's probative

value as direct evidence would only be to bolster the credibility of the victims,

which was not permitted. Additionally, the evidence of B.G.'s sexual assault

was highly prejudicial to defendant. The court stated that while the evidence of

B.G.'s sexual assault was inadmissible in the State's case-in-chief, it was

reserving its determination as to whether it could be presented on rebuttal,

should defendant "open the door."

      Before later permitting the challenged testimony on rebuttal, the trial court

issued a nineteen-page comprehensive written decision setting forth its reasons.

In its decision, the court re-analyzed the Cofield factors. In its consideration of


                                                                           A-3476-16T4
                                       13
the first factor, after conducting a lengthy discussion of the applicable law, the

trial court relied upon our opinion in State v. Krivacska, 341 N.J. Super. 1 (App.

Div. 2001), and the Court's opinion in State v. Oliver, 133 N.J. 141 (1993). The

trial court found that the proposed evidence of B.G.'s sexual assault was

admissible to rebut defendant's claims that J.R. and K.R. were fabricating their

stories, and that defendant lacked the opportunity or it was not feasible to have

committed the crimes. According to the court, defendant placed those issues in

question by cross-examining J.R. and K.R. as well as calling witnesses who were

in the vicinity of the alleged assaults.

      As to the second factor, the judge reaffirmed her earlier decision and

stated the assaults of the three girls were similar in kind given how close in age

each victim was, defendant's relationship to the girls, and the warnings that

defendant gave each victim about what would happen to him if any of them

disclosed his behavior. As to the third factor, the judge found B.G.'s testimony

supplied clear and convincing evidence of the bad act because her testimony was

consistent, she was detailed and specific, and her testimony was straightforward.

      Last, the judge found that the probative value of B.G.'s testimony was no

longer outweighed by its prejudicial effect as it was probative of issues

defendant placed in dispute.       Nevertheless, the court directed that B.G.'s


                                                                          A-3476-16T4
                                           14
testimony had to be "sanitized" to lessen its potential prejudicial effect. The

court would not allow the State to introduce testimony that defendant's assaults

on B.G. lasted for seven years or occurred beyond B.G. being fourteen years old

or included allegations of sexual intercourse.

      Prior to B.G.'s testimony, and afterward in its final charge, the trial court

delivered a limiting instruction as to how and to what extent the jury was to

consider B.G.'s testimony. In the charge, the court informed the jury that B.G.'s

testimony could not be used to prove that defendant had sexually assaulted J.R.

or K.R. Rather, it could only be used to rebut defendant's claims that the girls

fabricated their allegations or that there was no opportunity for him to sexually

assault either of them. The trial court informed the jury:

            [Y]ou may not use this evidence to decide that the
            defendant has a tendency to commit crimes or that he is
            a bad person. That is, you may not decide that just
            because the defendant has committed other crimes,
            wrongs or acts, he must be guilty of the present crimes.
            I have admitted the evidence only to help you to decide
            with specific questions of fabrication and opportunity,
            access or feasibility. You may not consider it for any
            other purpose and may not find the defendant guilty
            now simply because the State has offered evidence that
            he committed other crimes, wrongs or acts.

Defendant never raised an objection to any of the trial court's charges in this

regard.


                                                                           A-3476-16T4
                                       15
                                            B.

      We apply a deferential standard of review to a trial court's admission of

Rule 404(b) evidence. Generally, "[a] trial court's ruling on the admissibility of

evidence is reviewed on appeal for abuse of discretion." State v. Rose, 206 N.J.

141, 157 (2011). "The admission or exclusion of evidence at trial rests in the

sound discretion of the trial court." State v. Willis, 225 N.J. 85, 96 (2016).

      "When specifically reviewing the sensitive admissibility rulings made

pursuant to the weighing process demanded by Rule 404(b)," Rose, 206 N.J. at

157, we give "great deference" to a trial court's determination on the

admissibility of "other bad conduct" evidence, State v. Goodman, 415 N.J.

Super. 210, 228 (App. Div. 2010) (quoting State v. Foglia, 415 N.J. Super. 106,

122 (App. Div. 2010)). "The admissibility of such evidence is left to the sound

discretion of the trial court, as that court is in the best position to conduct the

balancing required under Cofield due to its 'intimate knowledge of the case.'"

State v. Gillispie, 208 N.J. 59, 84 (2011) (quoting State v. Covell, 157 N.J. 554,

564 (1999)).

      While we apply an abuse of discretion standard, requiring a "clear error

of judgment" to overturn the trial court's determination, State v. Castagna, 400

N.J. Super. 164, 183 (App. Div. 2008), "[t]hat discretion is not unbounded.


                                                                           A-3476-16T4
                                       16
Rather, it is guided by legal principles governing the admissibility of evidence

which have been crafted to assure that jurors receive relevant and reliable

evidence to permit them to perform their fact-finding function and that all parties

receive a fair trial." Willis, 225 N.J. at 96.

      N.J.R.E. 404(b) provides that evidence of other crimes or bad acts is

generally not admissible, unless used for "proof of motive, opportunity, intent,

preparation, plan, knowledge, identity or absence of mistake or accident when

such matters are relevant to a material issue in dispute."        The concern in

admitting evidence of other crimes or bad acts is "the jury may convict the

defendant because he is 'a "bad" person in general.'" Cofield, 127 N.J. at 336

(quoting State v. Gibbons, 105 N.J. 67, 77 (1987)). The burden of proving that

N.J.R.E. 404(b) evidence should be admitted falls on the moving party seeking

to admit such evidence. State v. Reddish, 181 N.J. 553, 608-09 (2004).

      In Cofield, our Supreme Court set forth a four-pronged test to govern the

admission of such evidence:

             1. The evidence of the other crime must be admissible
             as relevant to a material issue;

             2. It must be similar in kind and reasonably close in
             time to the offense charged;

             3. The evidence of the other crime must be clear and
             convincing; and

                                                                           A-3476-16T4
                                        17
               4. The probative value of the evidence must not be
               outweighed by its apparent prejudice.

               [Cofield, 127 N.J. at 338 (quoting Abraham P. Ordover,
               Balancing the Presumptions of Guilt and Innocence:
               Rules 404(b), 608(b), and 609(a), 38 Emory L.J. 135,
               160 (1989) (footnote omitted)); see also State v.
               Carlucci, 217 N.J. 129, 140-41 (2014) (reaffirming the
               Cofield test).]

      Generally, all four Cofield factors must support the admission of the

evidence in question. State v. P.S., 202 N.J. 232, 255 (2010). However, "other

crimes evidence may be admissible if offered for any non-propensity purpose"

if the trial court determines that it is relevant, and its probative value outweighs

the potential prejudicial effect. Rose, 206 N.J. at 180-81; see also Cofield, 127

N.J. at 338. "The threshold determination . . . is whether the evidence relates to

'other crimes,' and thus is subject to . . . analysis under Rule 404(b), or whether

it is evidence intrinsic to the charged crime, and thus need only satisfy the

evidence rules relating to relevancy, most importantly Rule 403." Rose, 206

N.J. at 179.

      To determine if evidence "is intrinsic to the charged crime," the Court in

Rose adopted a test enunciated in United States v. Green, 617 F.3d 233 (3d Cir.

2010). Rose, 206 N.J. at 180. The Court held that "two narrow categories of

evidence" of other bad acts are intrinsic to the charged crime: (1) evidence that

                                                                            A-3476-16T4
                                        18
"directly proves the charged" crime; and (2) evidence of bad "acts performed

contemporaneously with the charged crime" that "facilitate[d] the commission

of the charged crime." Ibid. (quoting Green, 617 F.3d at 248-49). Any evidence

of other bad acts not fitting within one of those two "tight description[s] of

intrinsic evidence" must be analyzed under Rule 404(b). Id. at 181.

      A court is not limited to "the examples set forth in the rule concerning the

permissible uses of other-crimes evidence [as they] 'are not intended to be

exclusive.'" N.J. Div. of Youth & Family Servs. v. I.H.C., 415 N.J. Super. 551,

572 (App. Div. 2010) (quoting State v. Nance, 148 N.J. 376, 386 (1997)). "To

be sure, such evidence could be offered to negate accident; to establish motive,

pattern, or design; or for a myriad of other legitimate reasons under the rule."

P.S., 202 N.J. at 240.

      By its clear terms, N.J.R.E. 404(b) permits admission of such evidence

when relevant to prove some fact genuinely in issue. State v. Marrero, 148 N.J.

469, 482 (1997); Oliver, 133 N.J. at 151-54; State v. Stevens, 115 N.J. 289, 300

(1989). "Extrinsic acts evidence may be critical to the establishment of the truth

as to a disputed issue," especially where the prosecution's access to significant

information is limited. Huddleston v. United States, 485 U.S. 681, 685 (1988).

The evidence is not required to prove or disprove a fact at issue but need only


                                                                          A-3476-16T4
                                       19
support a desired inference. State v. Swint, 328 N.J. Super. 236, 252-53 (App.

Div. 2000).

      "Where such evidence tends to make the existence of a material fact

'reasonably likely,' it should be admitted if its probative worth outweighs its

potential for causing confusion, undue consumption of time or improper

prejudice." Krivacska, 341 N.J. Super. at 39 (quoting Marrero, 148 N.J. at 482);

see also N.J.R.E. 403. In State v. Garrison, 228 N.J. 182 (2017), the Court held

that evidence of defendant's involvement in a game of strip poker with his victim

was admissible since its probative value outweighed any prejudicial effect it

might have had on defendant. Id. at 197-200. Moreover, the Court concluded

that since evidence of the poker game was admissible under the "rigorous"

N.J.R.E. 404(b) standard, it was not obligated to reach the State's argument that

evidence of the poker game was intrinsic and thus only subject to N.J. R.E. 403.

Id. at 201-02; see Rose, 206 N.J. at 178 ("It is therefore more likely that evidence

of uncharged misconduct will be admitted into evidence if it is considered

intrinsic to the charged crime and subject only to Rule 403 than if it is not

considered intrinsic evidence and subject to both Rule 404(b) and Rule 403.").

      Non-propensity evidence has been admitted specifically to establish that

a defendant who committed a sexual assault could do so even though other


                                                                            A-3476-16T4
                                        20
people were present. For example, in Oliver, a case relied upon by the trial court

here, the defendant sexually assaulted his victims "while other family members

were downstairs; engaged in conversation with his victims; drank some beer;

and then resorted to brute force to cut off the victims' air supply until they

relented." State v. Sterling, 215 N.J. 65, 99 (2013) (quoting Oliver, 133 N.J. at

145). While the Court in Oliver rejected the use of evidence of one assault to

prove another, it

            noted that the same evidence may have been admissible
            to prove other facts in issue, namely, the feasibility that
            the defendant could assault a woman in his room
            without the other family members at home knowing and
            to show the success of the defendant's pretext to lure
            women to his room.

            [Ibid. (citing Oliver, 133 N.J. at 153).]

      Similarly, in Krivacska, the other case relied upon by the trial court, we

concluded that other-crime evidence could be introduced to demonstrate

feasibility where "[t]he defense presented numerous witnesses who testified

with respect to the accessibility of that office [where the assaults occurred] and

the ability of those traveling the hallway to have an unobscured view into the

room. The feasibility of defendant committing the offenses was one of the

critical factual issues." Krivacska, 341 N.J. Super. at 41. In that case, we held

the other-crime evidence would be admissible for that purpose after finding that

                                                                          A-3476-16T4
                                       21
"the offenses committed were similar in kind and reasonably proximate in

time. . . . [T]he other-crime evidence had sufficient probative value not to be

outweighed by its potential for undue prejudice. And surely, there was clear and

convincing evidence offered to establish the 'other crimes.'" Ibid.

      In State v. Prall, 231 N.J. 567 (2018), the Court reviewed a trial court's

admission of N.J.R.E. 404(b) evidence after initially barring its admission under

Cofield, but allowing it when the defendant "opened the door" by challenging a

victim's testimony about her "purported fear of defendant." Id. at 581-82. In its

discussion of why the challenged evidence was not admissible under the facts

of that case, the Court explained when such evidence is admissible in response

to a defendant's tactics at trial. The Court stated the following:

            The "opening the door" doctrine is "a rule of expanded
            relevancy and authorizes admitting evidence which
            otherwise would have been irrelevant or inadmissible
            in order to respond to (1) admissible evidence that
            generates an issue, or (2) inadmissible evidence
            admitted by the court over objection." State v. James,
            144 N.J. 538, 554 (1996) (emphases omitted). In other
            words, it permits "a party to elicit otherwise
            inadmissible evidence when the opposing party has
            made unfair prejudicial use of related evidence." Ibid.
            (citation omitted). The "doctrine operates to prevent a
            defendant from successfully excluding from the
            prosecution's case-in-chief inadmissible evidence and
            then selectively introducing pieces of this evidence for
            the defendant's own advantage, without allowing the
            prosecution to place the evidence in its proper context."

                                                                         A-3476-16T4
                                       22
            Ibid. The doctrine is limited, however, by weighing the
            probative value against the prejudicial nature of the
            evidence under N.J.R.E. 403. Ibid.

            [Id. at 582-83.]

      The Court emphasized that the admission of such evidence cannot be

intended "to bolster" another witness's testimony. Id. at 583. In any event, "the

probative value of that testimony would nevertheless need to outweigh its

apparent prejudice," ibid., and be "relevant to a material issue," id. at 584

(quoting State v. Sanchez-Medina, 231 N.J. 452, 465 (2018)).

      In P.S., the Court made clear such evidence cannot be admitted simply to

bolster a witness' testimony. There the Court concluded "that a defendant's

invocation of the so-called vendetta defense does not permit the prosecutor to

bolster the credibility of a sex abuse victim by adducing evidence of another

molestation." P.S., 202 N.J. at 240. In that case, the State had proffered

evidence of defendant's molestation of a three-year-old boy, years earlier, to

both refute defendant's contention that the instant victim, an eleven-year-old

girl, had fabricated her allegations due to bias and to bolster her credibility. Id.

at 257-61. Unlike the present case, "what was proffered was an unrelated sex

crime, which was only linked to the bias of the State's witnesses by the notion




                                                                            A-3476-16T4
                                        23
that if defendant did it before, he likely did it again, thus supporting the

credibility of [the victim and her mother]." Id. at 259.

      In State v. G.V., 162 N.J. 252 (2000), the Court considered whether

evidence of the previous molestation of an older daughter by her father was

admissible as other-crime evidence in his trial for committing sexual assault

against his younger daughter. Id. at 256. Both the older daughter and the

younger daughter alleged similar events, including what age the molestation

began, how the intercourse began, and the fact that the intercourse always

occurred while their mother was working. Ibid. The Court recognized that such

other-crime evidence could be admissible to prove feasibility or access and

could be used to refute a contention that the victims were biased against the

defendant. Id. at 264-65.

      Here, B.G.'s, K.R.'s, and J.R.'s testimony all described the manner in

which defendant would touch them, how defendant told them all not to disclose

any of his behavior, and how defendant would touch them while others were

nearby. B.G.'s testimony was admitted in response to issues raised by defendant

as to fabrication and feasibility, and to his opening the door to not having

committed other sexual assaults. Under these circumstances, the trial court

properly determined that B.G.'s testimony met the requirements for admissibility


                                                                        A-3476-16T4
                                       24
as contemplated by the Court and not merely to bolster defendants' victims'

testimony.

      Once a trial court deems the non-propensity evidence admissible, it must

give the jury limiting instructions as to how the bad-conduct evidence can be

considered. Garrison, 228 N.J. at 200-01. "[I]n order to minimize 'the inherent

prejudice in the admission of other-crimes evidence, our courts require the trial

court to sanitize the evidence when appropriate.'" Rose, 206 N.J. at 161 (quoting

State v. Barden, 195 N.J. 375, 390 (2008)). The trial court here delivered the

required instructions.

      We discern no abuse in the trial court's discretion of its admission of

B.G.'s testimony. We affirm that determination substantially for the re asons

expressed by the trial court in its thoughtful written decision.    We add the

following brief comments.

      Here, the trial court initially barred B.G.'s testimony under Cofield's

fourth factor, but later allowed it as non-propensity evidence after defendant

took the stand and testified that he never assaulted anyone, knowing that B.G.'s

testimony had already been barred and the State, without leave, could not rebut

his claim. The admission of the testimony was valid for that reason, as the State

was without any other proof that his claim was untrue and because defendant


                                                                         A-3476-16T4
                                      25
repeatedly raised an issue with the jury that he could not commit the charged

crimes since there was always other people present in the home. Evidence that

he successfully committed a similar crime, under similar circumstances, was

permitted as long as it was, as here, accompanied by the appropriate instruction

to the jury and sanitized. We "assume[ the jury] follow[ed] the instruction and

use[d] the information for the limited purpose . . . and not for propensity." State

v. Outland, 458 N.J. Super. 357, 372-73 (App. Div.) (citing State v. Marshall,

173 N.J. 343, 355 (2002)), certif. denied, 239 N.J. 503 (2019).

                                       III.

      We turn next to defendant's contention that the admission of expert

testimony about CSAAS, over defendant's objection, was improper. We agree,

but find the error to be harmless.

                                              A.

      At trial, Dr. D'Urso was qualified as an expert witness on CSAAS and

testified consistent with his pretrial testimony at the Rule 104 hearing . Dr.

D'Urso explained the five characteristics of CSAAS as well as delayed

disclosure, stating there was no credible study in the world that had concluded

children disclosed their abuse after the first incident of abuse. When Dr. D'Urso

was presented with a hypothetical about a child who disclosed sexual abuse to


                                                                           A-3476-16T4
                                       26
an adult, where the adult did not believe the child, he testified that such a

situation could foster delayed disclosure, recantation, or it could result in the

child disclosing the abuse, but then never discussed it again in his testimony.

     Prior to Dr. D'Urso's testimony, and later in its final instructions, the trial

court instructed the jury, in accordance with the Model Jury Charges, that it

could not consider the doctor's testimony for the purpose of determining whether

defendant sexually assaulted J.R. and K.R. The court instructed that the expert

testimony about CSAAS was to be used, not as a diagnostic device, but for

purposes of providing them with general knowledge about delayed disclosure

and to explain behavior of children who were sexually abused. Further, the court

instructed the jurors that they "may or may not conclude that [the victims']

testimony is untruthful based only [on J.R.'s and K.R.'s] silence and delayed

disclosure." Finally, the court instructed the jury it "may not consider that

[expert] testimony as proving in and of itself that J.R. or K.R., . . . were or were

not truthful."

                                             B.

      CSAAS is a syndrome "identified [by] five categories of behavior that

were reportedly common in victims of child sexual abuse:                   secrecy;

helplessness;    entrapment     and    accommodation;       delayed,    conflicted,


                                                                            A-3476-16T4
                                        27
unconvincing disclosure; and retraction." J.L.G., 234 N.J. at 271. "Courts

across the nation" had allowed "experts to testify about the syndrome in criminal

sex abuse trials.    In 1993, th[e] Court found that CSAAS evidence was

sufficiently reliable to be admitted." Ibid.

      During the pendency of this appeal, our Supreme Court issued its opinion

in J.L.G., which partially overturned its earlier holdings that permitted expert

testimony about CSAAS. In J.L.G., the Court stated the following:

            Based on what is known today, it is no longer possible
            to conclude that CSAAS has a sufficiently reliable basis
            in science to be the subject of expert testimony. We
            find continued scientific support for only one aspect of
            the theory—delayed disclosure—because scientists
            generally accept that a significant percentage of
            children delay reporting sexual abuse.

            We therefore hold that expert testimony about CSAAS
            in general, and its component behaviors other than
            delayed disclosure, may no longer be admitted at
            criminal trials. Evidence about delayed disclosure can
            be presented if it satisfies all parts of the applicable
            evidence rule. In particular, the State must show that
            the evidence is beyond the understanding of the average
            juror.

            [Id. at 272 (citation omitted).]

      The J.L.G. Court noted that admissibility of CSAAS expert testimony on

the delayed disclosure aspect of the syndrome "will turn on the facts of each

case." Ibid. When a victim gives "straightforward reasons about why [he or]

                                                                         A-3476-16T4
                                       28
she delayed reporting abuse, the jury [does] not need help from an expert to

evaluate [his or] her explanation. However, if a child cannot offer a rational

explanation, expert testimony may help the jury understand the witness's

behavior." Ibid.

      J.L.G. permits expert testimony about delayed disclosure or causes for

delayed disclosure. However, "[t]he testimony should not stray from explaining

that delayed disclosure commonly occurs among victims of child sexual abuse ,

and offering a basis for that conclusion." Id. at 303. For example, we have

found, under J.L.G., it is improper for a CSAAS expert to testify that the five

CSAAS categories of behavior "may be behaviors exhibited by a truthful child

sex abuse victim." State v. G.E.P., 458 N.J. Super. 436, 450 (App. Div.), certif.

granted, 239 N.J. 598 (2019).        However, even if improperly admitted,

admissibility of CSAAS expert testimony may be harmless "in light of the

overwhelming evidence of [a] defendant's guilt." J.L.G., 234 N.J. at 306.

      Although the Court in J.L.G. did not indicate whether its holding applied

retroactively, in G.E.P., we concluded that the holding "should be given at least

pipeline retroactivity," rendering it applicable to all cases in which the parties

have not exhausted all avenues of direct review when the Court issued its

opinion. G.E.P., 458 N.J. Super. at 448. We therefore conclude here that the


                                                                          A-3476-16T4
                                       29
Court's holding in J.L.G. is applicable to defendant as his appeal was pending

when J.L.G. was decided.

      Turning to defendant's argument, we initially note that this was not a case

that turned on either victims' failure to report abuse. K.R. disclosed to J.R., and

a friend, the one time she was victimized and explained she did not tell her

mother because J.R. told her their mother would not believe her. J.R. explained

she did not disclose her abuse because defendant told her he would go to jail,

that her mother would not believe her, and that it would harm or break up the

family. These explanations were not beyond the ken of an average juror. See

J.L.G., 234 N.J. at 305 ("[A] young teenager's explanation from the witness

stand may fall within the ken of the average juror and might be assessed without

expert testimony."). Even if either victim had not provided an explanation, Dr.

D'Urso's testimony strayed beyond the limits of "explaining that delayed

disclosure commonly occurs among victims of child sexual abuse, and offering

a basis for that conclusion." Id. at 303. Not only did Dr. D'Urso testify in detail

about the five categories of CSAAS behavior, separate from delayed disclosure

and its causes, he testified that children often exhibit "piecemeal disclosure,"

wherein they disclose different elements of the abuse to different professionals

depending on a given professional's role. Moreover, Dr. D'Urso testified as to


                                                                           A-3476-16T4
                                       30
why a child would disclose their abuse after the first incident of abuse, stating

that "[s]ome kids are better at self-protection than others."

     While we conclude it was an error to admit the CSAAS testimony, we find

the error to have been harmless. "An error is harmless unless, in light of the

record as a whole, there is a 'possibility that it led to an unjust verdict'—that is,

a possibility 'sufficient to raise a reasonable doubt' that 'the error led the jury to

a result it otherwise might not have reached.'" Id. at 306 (quoting State v.

Macon, 57 N.J. 325, 335-36 (1971)).

     Our conclusion is based upon the overwhelming evidence of defendant's

guilt considered by the jury before reaching its verdict.           J.R., K.R., and

defendant all testified that he would sit on the couch with them while they would

watch television. Defendant stated he would give the girls massages all the time.

He stated he would massage them in tender areas, such as their lower back, hip,

and thigh. K.R. testified that before the girls left for the prosecutor's office,

defendant told her he was sorry and that "it won't happen again." Both J.R. and

K.R. testified that defendant told them not to disclose their abuse because any

disclosure would destroy their family dynamic. J.R. testified that she was

digitally penetrated on multiple occasions after she had been abused numerous

times throughout the summer 2012. She testified that she did not want to


                                                                              A-3476-16T4
                                         31
disclose her abuse to her mother because she was afraid her mother would not

believe her and knew that defendant made her mother happy. Moreover, B.G.'s

testimony about defendant touching her while other people were home, in the

same fashion he did with K.R. and J.R., and telling her why she should not

disclose to others, rebutted defendant's testimony that he never assaulted anyone

and that he could not have committed the crimes because other people were in

the house.

     Under these circumstances, the admission of the CSAAS testimony was an

error, we find no harmful error warranting a reversal of defendant's conviction.

                                      IV.

      Finally, we consider defendant's argument that his sentence to an

aggregate custodial term of forty-five years with a minimum of thirty-seven

years, fifteen months, and five days of parole ineligibility was excessive as he

was a first-time offender. We find no merit to this contention.

                                            A.

     At sentencing, the trial court considered the statutory aggravating and

mitigating factors before imposing sentences on each count. The court stated

aggravating factor one, the "nature and circumstances of the offense," N.J.S.A.

2C:44-1(a)(1), was inapplicable because the age of the victim was already what


                                                                         A-3476-16T4
                                      32
made the defendant's crime a first-degree offense. It found aggravating factor

two, "[t]he gravity and seriousness of harm inflicted on the victim," N.J.S.A.

2C:44-1(a)(2), applied to counts one, two, and seven because defendant

manipulated the victims into not disclosing his assaults, knowing that his victims

cared for their family. The court also found aggravating factor three, "[t]he risk

that the defendant will commit another offense," N.J.S.A. 2C:44-1(a)(3), applied

because defendant committed multiple offenses against different victims, and

because his psychological report 5 noted he was at high risk to commit another

offense. It also found that aggravating factor four, "defendant took advantage

of a position of trust or confidence," N.J.S.A. 2C:44-1(a)(4), applied only to

counts one and seven to avoid double counting because defendant took

advantage of a position of trust by telling the victims the family would be

destroyed if they disclosed anything. Last, given defendant's "consistent denial

of involvement and lack of remorse," the judge found aggravating factor nine ,

"[t]he need for deterring the defendant," N.J.S.A. 2C:44-1(a)(9), applied to deter

him from violating the law. The only mitigating factor the judge found was

factor seven, whether defendant previously led a law-abiding life, N.J.S.A.



5
  The full psychological report is not contained in the record, though some
excerpts are contained in the adult presentence report.
                                                                          A-3476-16T4
                                       33
2C:44-1(b)(7), as defendant only had one misdemeanor prior to the current

offenses.

     After weighing the aggravating and mitigating factors, the trial court was

"clearly convinced" that the aggravating factors substantially outweighed the

mitigating factors. It also determined that parole ineligibility periods applied

under N.J.S.A. 2C:14-2 and NERA, N.J.S.A. 2C:43-7.2, and that consecutive

sentences were warranted.

     The trial court found consecutive sentences were appropriate, given that

defendant engaged in a pattern of behavior amounting to a series of separate

offenses. The judge found there were two victims and the crimes committed on

each were separate, independent acts of sexual assault as they were committed

at different times and places. Even though defendant's ultimate goal may have

been the same as to each victim, the court did not consider them as part of a

single period of abhorrent behavior.

                                            B.

     We review sentencing decisions under an abuse of discretion standard.

State v. Bolvito, 217 N.J. 221, 228 (2014) (quoting State v. Whitaker, 79 N.J.

503, 512 (1979)); see also State v. Fuentes, 217 N.J. 57, 70 (2014) ("Appellate

courts review sentencing determinations in accordance with a deferential


                                                                        A-3476-16T4
                                       34
standard. The reviewing court must not substitute its judgment for that of the

sentencing court."). We will affirm a trial court's sentence unless:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Fuentes, 217 N.J. at 70 (alteration in original) (quoting
            State v. Roth, 95 N.J. 334, 364-65 (1984)).]

     Trial courts have broad sentencing discretion as long as the sentence fits

within the statutory framework. State v. Dalziel, 182 N.J. 494, 500 (2005).

They must identify and consider "any relevant aggravating and mitigating

factors," State v. Case, 220 N.J. 49, 64 (2014), that "are called to the court's

attention," ibid., (quoting State v. Blackmon, 202 N.J. 283, 297 (2010)), and

"explain how they arrived at a particular sentence," id., at 65 (2014).

     In determining whether to impose a consecutive sentence, the judge

undertook the analysis required by State v. Yarbough, 100 N.J. 627, 643-44

(1985). There, the Court set forth the following criteria for determining whether

to impose concurrent or consecutive sentences:

            (1) there can be no free crimes in a system for which
            the punishment shall fit the crime;


                                                                          A-3476-16T4
                                       35
(2) the reasons for imposing either a consecutive or
concurrent sentence should be separately stated in the
sentencing decision;

(3) some reasons to be considered by the sentencing
court should include facts relating to the crimes,
including whether or not:

     (a) the crimes and their objectives were
predominantly independent of each other;

       (b) the crimes involved separate acts of violence
or threats of violence;

      (c) the crimes were committed at different times
or separate places, rather than being committed so
closely in time and place as to indicate a single period
of aberrant behavior;

      (d) any of the crimes involved multiple victims;

     (e) the convictions for which the sentences are to
be imposed are numerous;

(4) there should be no double counting of aggravating
factors;

(5) successive terms for the same offense should not
ordinarily be equal to the punishment for the first
offense; and

(6) there should be an overall outer limit on the
cumulation of consecutive sentences for multiple
offenses not to exceed the sum of the longest terms
(including an extended term, if eligible) that could be
imposed for the two most serious offenses.

[Ibid. (footnote omitted).]

                                                           A-3476-16T4
                          36
     Applying these controlling principles, we conclude the trial court did not

abuse its discretion in sentencing defendant. Although his sentence was lengthy,

the court properly performed a qualitative analysis of the applicable aggravating

and mitigating factors. It adequately explained its reasons for finding each

factor, and appropriately considered the nature of each of defendant's offenses

and the effects his conduct has had on the victims.       Moreover, the court's

imposition of consecutive terms, considering the multiple victims, was

consistent with Yarbough. Given the broad discretion trial judges have in

fashioning sentences, the judge's aggravating and mitigating factors were

supported by credible evidence, and the sentence does not shock the judicial

conscience.

      Affirmed.




                                                                         A-3476-16T4
                                      37